                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MISSOURI
                                       WESTERN DIVISION

    JULIE MITCHELL, et al.,                                )
                                                           )
                      Plaintiffs,                          )
                                                           )
    v.                                                     )         NO. 4:18-CV-00850-NKL
                                                           )
    DEPUY ORTHOPAEDICS, INC., et al.,                      )
                                                           )
                       Defendants.                         )

                                                   ORDER

              Before the Court is defendants’ motion to dismiss for lack of personal jurisdiction, Doc.

29, and defendants’ motion for leave to file supplemental authority, Doc. 41. For the following

reasons, both motions are denied as moot, and the case is transferred to the United States District

Court for the District of Kansas.

         I.      Background

              Plaintiffs Julie and Timothy Mitchell, residents of Jackson County, Missouri, initiated this

action after Julie Mitchell was twice implanted with an Attune device, an allegedly faulty full knee

replacement product, at a medical facility in Paola, Kansas. Doc. 1 (Complaint), ¶¶ 5–6, 108–11.

Defendants, corporate entities affiliated with Johnson & Johnson, are not alleged to be organized

under the laws of Missouri or alleged to have principal places of business in Missouri.1 The

Mitchells allege negligence, strict liability, warranty, misrepresentation, fraud and loss of

consortium claims based on defendants’ connection with the design, license, manufacture,




1
 Rather, defendants are alleged to be organized under the laws of and have principal places of
business in a combination of other states or countries, including Massachusetts, Indiana, Delaware,
New Jersey, the United Kingdom and Ireland. Id. at ¶¶ 7–30.

                                                       1
distribution, sale and marketing of the Attune device.2 See, e.g., id. at ¶¶ 11–29, 118, 129, 146,

152, 155, 163, 167, 178, 188.

    II.      Discussion

          Defendants contend that Missouri courts lack personal jurisdiction on the basis that

plaintiffs’ claims all arise out of events that took place in Kansas, rather than Missouri, and none

of the defendants have sufficient contacts in Missouri to support general jurisdiction. Doc. 30, p.

3. Plaintiffs concede that the Court lacks general jurisdiction over the defendants, Doc. 37, p. 6,

but argue that because the Mitchells have suffered the effects of their injury in Missouri, and

because the defendants market and sell the allegedly defective product in Missouri, jurisdiction is

proper. Doc. 37. Alternatively, plaintiffs request that the Court transfer the case to Kansas. Id.

          A. Specific Jurisdiction

          “When jurisdiction is challenged on a pretrial motion to dismiss, the ‘nonmoving party

need only make a prima facie showing of jurisdiction.’” Pangaea, Inc. v. Flying Burrito LLC, 647

F.3d 741, 745 (8th Cir. 2011) (citation omitted). When a court relies on pleadings and affidavits

to resolve the motion, “the court must look at the facts in the light most favorable to the nonmoving

party, and resolve all factual conflicts in favor of that party.” Id. (citation omitted).

          “In order to satisfy the due process clause, a defendant must have ‘minimum contacts [with

the forum state] such that the maintenance of the suit does not offend traditional notions of fair




2
  There are 13 defendants named in the suit: Depuy Synthes Sales, Inc. d/b/a Depuy Synthes Joint
Reconstruction; Depuy Orthopaedics, Inc.; Depuy International Limited; Johnson & Johnson
Services, Inc.; Johnson & Johnson International; Medical Device Business Services, Inc., Depuy
Inc.; Depuy Synthes Products, Inc.; Depuy Synthes, Inc.; Depuy Ireland Unlimited Company;
Depuy Synthes Johnson & Johnson Ireland Ltd.; Johnson & Johnson; and Depuy Mitek, LLC. All
defendants join the motion except DePuy Synthes Johnson & Johnson Ireland Ltd. Doc. 30, n. 2.

                                                   2
play and substantial justice.’” 3 Id. (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316

(1945)). “The primary focus of [the] . . . inquiry is the defendant’s relationship to the forum State.”

Bristol-Myers Squibb Co. v. Superior Court of Cal., 137 S. Ct. 1773, 1779 (2017). Such

relationship is created when a defendant “‘purposefully directs’ his activities toward forum

residents” or otherwise “purposefully establishe[s] ‘minimum contacts’ in the forum.” Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 473–74 (1985) (citations omitted). In other words,

contacts “that the ‘defendant himself’ creates with the forum State” serve as a basis for jurisdiction,

Walden v. Fiore, 571 U.S. 277, 284 (2014) (citations omitted), but contacts formed by “the mere

‘unilateral activity of those who claim some relationship with a nonresident defendant’” do not.

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 298 (1980) (citation omitted).

       As only specific jurisdiction is alleged in this case, “the injury giving rise to the lawsuit

[must have] occurred within or had some connection to the forum state, meaning that the

defendant[s] purposely directed [their] activities at the forum state and the claim arose out of or

relates to those activities.’” Johnson v. Arden, 614 F.3d 785, 795 (8th Cir. 2010) (citation omitted).

Specific jurisdiction does not exist when the defendant’s contacts with the forum lack a connection

to “the specific claims at issue.” Bristol-Myers Squibb, 137 S. Ct. at 1781.

       The Mitchells assert the following connections between this case and Missouri: 1) the

Mitchells live in Missouri and “deal with the effects of the damage cause by Defendants’ defective

implants every day, within Missouri,” Doc. 37, p. 3; 2) Mrs. Mitchell receives treatment related to

her knee surgeries in Missouri, Doc. 37-1 (Julie Mitchell Affidavit), ¶ 6; 3) defendants regularly


3
 Although challenges to personal jurisdiction over a nonresident defendant typically start with an
analysis of the forum’s long-arm statute, Missouri’s long-arm statute extends to all cases where
due process permits the exercise of jurisdiction, Clune v. Alimak AB, 233 F.3d 538, 541 (8th Cir.
2000) (citing State v. Pinnell, 454 S.W.2d 889, 892 (Mo. 1970)), and thus, the Court need only
consider whether the exercise of jurisdiction would comport with due process.

                                                  3
advertise, promote, market and sell the knee replacement product in the Western District of

Missouri, Doc. 1, ¶¶ 6–30, 40, 100. However, these connections are not sufficient to support

specific jurisdiction.

        Only the last allegation—regarding defendants’ sales, advertising and business

operations—relates to defendants’ activities in Missouri, rather than plaintiffs’ activities.

Although plaintiffs’ residency can be relevant if, through “defendant's relationship with the

plaintiff, [it] enhance[s] defendant[s’] contacts with the forum,” Keeton v. Hustler Magazine, Inc.,

465 U.S. 770, 780 (1984), plaintiffs here do not allege that defendants’ activities were directed at

them in Missouri or that their connection with defendants otherwise enhanced defendants’ contacts

in state. Rather, plaintiffs’ residence, the place of plaintiffs’ suffering and post-surgery care all

represent “unilateral” choices made by either plaintiffs or Mrs. Mitchell’s doctors. See World-

Wide Volkswagen, 444 U.S. at 298. “However significant the plaintiff’s contacts with the forum

may be, those contacts cannot be ‘decisive in determining whether the defendant’s due process

rights are violated.’” Walden, 571 U.S. at 285 (2014) (citation omitted). Therefore, these

connections are not evidence that the defendants “purposefully established” contacts in Missouri.

        Plaintiffs essentially argue that a “short drive,” across a state border, should not preclude

jurisdiction because, given defendants’ contacts in Missouri, the Mitchells’ claims could just as

easily have arisen out of defendants’ activities in Missouri, rather than Kansas. Doc. 37, p. 13.

However, “[u]nder Plaintiffs’ theory of jurisdiction, a national company could be sued by any

resident of any state in any state. This does not comport with ‘traditional notions of fair play and

substantial justice’ as required by the Constitution.” Keeley v. Pfizer Inc., No. 15-583, 2015 WL

3999488, at *3 (E.D. Mo. July 1, 2015) (citing Daimler AG v. Bauman, 134 S.Ct. 746, 754 (2014))




                                                 4
(dismissing claims when plaintiff took allegedly dangerous drug and was injured in another state).4

        Moreover, although plaintiffs argue that defendants’ nationwide and in-state marketing and

distribution activities support specific jurisdiction, the general allegations are not tied to the

specific claims at issue in this case. Plaintiffs allege that defendants have placed their product into

the stream of commerce throughout the United States and within Missouri and conducted business

in Missouri, see, e.g., Doc. 1, ¶¶ 6–30, 100, but do not claim to have bought the Attune device in

Missouri. Plaintiffs also allege that some of the defendants have registered agents in Missouri, id.

at ¶¶ 9–10, 15, but do not provide any basis to find that plaintiffs’ injuries arise out of or are related

to those contacts. While plaintiffs allege that defendants engaged in the advertising, promotion,

marketing, and sale of Attune devices in Missouri, see, e.g., id. at ¶ 40, and that plaintiff relied on

marketing or advertisement statements, see, e.g., id. at ¶¶ 162, 170, plaintiffs do not claim to have

seen or relied on advertisements or marketing materials in Missouri or materials directed at

Missouri residents. See Dyson v. Bayer Corp., No. 17-2584, 2018 WL 534375, at *4 (E.D. Mo.

Jan. 24, 2018) (finding that Missouri advertising “has no bearing” on jurisdiction when “plaintiffs

do not allege they viewed [defendant’s] advertising in Missouri”). As Mrs. Mitchell had her knee

replacement surgery in Kansas, the reasonable inference is that plaintiffs’ claims arise out of or

are related to defendants’ activity in Kansas, not Missouri. Accordingly, none of defendants’



        4
           Focusing on the “unilateral” nature of a plaintiff’s choice of residency, courts in other
jurisdictions have found jurisdiction lacking in suits initiated in a plaintiff’s state of residence when
the plaintiff was implanted with the device or ingested medicine in another state. See, e.g. Vorhis
v. Am. Med. Sys., Inc., 1997 WL 476527, at * 2 (6th Cir. 1997) (“We conclude that [the plaintiff]
suffered his injury at the time that the allegedly defective [devices] were implanted into his body
. . . and that we should not deem the injury to follow [plaintiff] into . . . other states where he may
have traveled or lived”); Livingston v. Hoffman-La Roche Inc., 293 F. Supp. 3d 760, 767 (N.D. Ill.
2018) (dismissing claims brought in Illinois by a resident plaintiff who was prescribed allegedly
dangerous medicine in Ohio and Wisconsin). This reasoning supports finding that defendants
would be subject to specific jurisdiction based on their activities in Kansas, but not Missouri.

                                                    5
alleged contacts with Missouri are sufficiently related to the plaintiffs’ claims to support specific

jurisdiction.

        Finally, plaintiffs cite Keeton v. Hustler Magazine to show that in-state damages, combined

with defendants’ marketing and sales activity in Missouri, satisfy the Due Process Clause. Doc.

37, pp. 7–8. Plaintiffs argue that if it was fair to exercise jurisdiction in Keeton, it is fair to exercise

jurisdiction here too because the Mitchells have stronger ties to and have suffered more in Missouri

than the plaintiff in Keeton did in that forum state.

        Keeton found that it was not unfair for a nonresident plaintiff to sue a nonresident defendant

for libel even though “the bulk of the harm done to [the plaintiff] occurred outside [the forum].”

Keeton, 465 U.S. at 780. However, Keeton assessed fairness of exercising jurisdiction only after

finding that the plaintiff’s claims arose out of the defendant’s in-state activity and that the

defendant had committed a tort in the forum state. For example, the Keeton opinion expressly

states that the defendant’s “regular circulation of magazine in the forum State [was] sufficient to

support an assertion of jurisdiction in a libel action based on the contents of the magazine” and

that it was “unquestionable that [forum] jurisdiction over a complaint based on those contacts

would ordinarily satisfy the requirement of the Due Process Clause.” Id. at 773–74. It is this

connection between defendants’ contacts in the forum and the specific claims asserted that is

missing in this case. Keeton does not provide authority for exercising jurisdiction absent those

findings or for premising jurisdiction on the forum state’s interest in redressing damages felt in the

forum state rather than the defendant’s minimum contacts.

        For these reasons, the Court finds that exercising jurisdiction in Missouri does not comport

with the requirements of the Due Process Clause.

        B. Plaintiffs’ Request to Transfer



                                                     6
           Plaintiffs alternatively request that the case be transferred to the District of Kansas pursuant

to 28 U.S.C § 1406(a).5 Doc. 37, p. 14. Section 1406 authorizes transfer in the interest of justice

“whether the court in which it was filed had personal jurisdiction over the defendants or not.”

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962). Moreover, when a “court finds that there is

want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action . . . to any

other such court . . . in which the action . . . could have been brought.” 28 U.S.C. § 1631.

Defendants do not state any opposition to transfer. Given the nature of the claims alleged, transfer

is in the interest of justice. In light of defendants’ position that “specific personal jurisdiction will

lie . . . in the jurisdiction in which the device was implanted,” Doc. 40, p. 2, and that “the Complaint

makes plain that plaintiffs’ claims arise from defendants’ alleged activities in Kansas,” Doc. 30,

p. 3, it appears from the arguments before the Court that plaintiffs’ claims, as alleged, could have

been brought in Kansas. Accordingly, transfer is appropriate to cure jurisdictional defects.

    III.       Conclusion

           For these reasons, and in the interest of justice, the Court transfers this action to the United

States District Court for the District of Kansas. Defendants’ motion to dismiss, Doc. 29, and

motion for leave to file supplemental authority, Doc. 41, are denied as moot.



                                                           s/ Nanette K. Laughrey
                                                           NANETTE K. LAUGHREY
                                                           United States District Judge

Dated: June 3, 2019
Jefferson City, Missouri




5
  Section 1406 provides, “[t]he district court of a district in which is filed a case laying venue in
the wrong . . . district shall dismiss, or if it be in the interest of justice, transfer such case to any
district . . . in which it could have been brought.” 28 U.S.C.A. § 1406(a).
                                                      7
